Examiner’s Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 4, 2021, in which claims 9, 23, 26 and 27 were amended, claims 24-25 canceled, and claims 32-39 added, has been entered.
As noted in applicant’s Remarks at page 10, applicant has amended independent claim 9 to incorporate further limitations on the manner in which methylation status is determined; this was discussed in the interview of August 4, 2021 (see Interview Summary mailed August 10, 2021).  Further clarifying amendments were agreed upon in an interview concluding September 28, 2021, and claims 9, 23 and 26-39 are therefore now allowed (see also the enclosed Interview Summary).  In accordance with 37 CFR 1.126, the allowed claims will be renumbered as claims 1-16 in the issued patent; original claim numbering is employed in the Examiner’s Amendment.
Claim 9, directed to methods requiring the elected species C13ORF18 and ANKRD18CP, is allowable. The species election requirement that applied with respect to claims 26 and 29 (see paragraphs 4 and 6 of the Office action mailed March 4, 2020) has been reconsidered in view of the allowability of claims to the elected invention and species pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, claims 26 and 29 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim (it is noted that claim 22 was also eligible for rejoinder, but has been canceled by Examiner’s amendment as it substantially duplicates claim 26; see also the enclosed Interview Summary). In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John P. Iwanicki on September 28, 2021.




Amend the application as follows:
Cancel claims 1-8 and 10-22.
Amend claim 9 as follows:

9.  A method of determining methylation status of marker genes C13ORF18 and ANKRD18CP of a cervical cell comprising using methylation specific PCR primers in methylation specific PCR to determine methylation status of marker genes C13ORF18 and ANKRD18CP of the cervical cell, further comprising optionally detecting methylation status of first marker gene KCNIP4, GFRA1, ST6GALNAC5, CDH6, ZSCAN1, or LHX8 of the cervical cell, or second marker gene JAM3 or EPB41L3 of the cervical cell, wherein methylation of marker genes C13ORF18 and ANKRD18CP indicates a neoplastic cervical cell or a cervical cell predisposed to neoplasia.











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634